DETAILED ACTION

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 6, 2021.
Applicant's election with traverse of claims 1 1-12 in the reply filed on October 6, 2021 is acknowledged.  The traversal is on the ground(s) that search and examination would not be unduly burdensome.  This is not found persuasive because the determination of serious burden is left to the examiner. In this case, as explained in the restriction/election requirement mailed on August 6, 2021, each group has distinct invention.  Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase of "can be brought by an actuator" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For purposes of compact prosecution, the limitation will be interpreted as is brought by an actuator.
In claim 3, line 3, "the contour segments" lacks antecedent basis.  For purposes of compact prosecution, the limitation will be interpreted as the at least two contour segments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (US 5,273,704).
In regards to claim 1, Scholl teaches a die body (5, spreading unit) having a shaper for spreading a glaze/polymer (3, viscous material) on a glass plate (2, component) (fig. 1; col. 3, lines 15-25), 
the shaper comprises a wall (23, first shaping contour) that shapes the polymer (fig. 1-4; col. 3, lines 40-50) in the process of the spreading, 
a slide (22, second shaping contour) of the shaper that shapes the polymer is brought by a pneumatic jack (16, actuator) in a direction of spreading, into superimposition with the wall, so that a shape of the polymer exiting the shaper is adjustable during an application process (fig. 1-4; col. 40-55).
In regards to claim 2, Scholl teaches the slide has a shape which complements the cross-section of the glass plate (fig. 2-4).
In regards to claim 5, Scholl teaches the glass plate which is capable of being a component of an aircraft (col. 3, lines 15-25).
In regards to claim 7, Scholl teaches the slide partially superimposes, where the slide is capable of the process of superimposing the wall at the beginning of material application and the slide is moved back during application of a start region (fig. 1-4).
In regards to claim 8, Scholl teaches the slide predominantly opens up the an exit orifice defined by the wall, where the slide is capable of the process of the slide predominantly opens up the wall during a material application, and the slide, during the application of an end region, is brought into superimposition with the wall (fig. 1-4).
In regards to claim 9, Scholl teaches the die body comprises a distributing body (7) and exit orifice (6) (nozzle) for the application of the polymer (fig. 1; col. 3, lines 25-35).
In regards to claims 11-12, Scholl teaches the die body is connected to a mounting support (11) of a robot arm (manipulator/end effector) (fig. 1, 6; col. 3, lines 30-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. as applied to claims 1-2, 5, 7-9 and 11-12 above, and further in view of Masayuki (JP 2002-248406, provided English translation cited below).
In regards to claims 3-4 and 10, Scholl has been discussed above, but do not explicitly teach the second shaping contour comprises at least two contour segments which are separately movable relative to one another, wherein the contour segments are arranged side by side and one of the separately movable contour segments is movable in a resiliently elastic manner in relation to the other of the contour segments and the spreading unit has a sensor for detecting that region of the component that is to be coated.
However, Masayuki teaches a coating apparatus comprising a doctor device main body (20a, first shaping contour) and a slide plate (22, second shaping contour).  Masayuki teaches the slide plate is divided into portions (22a, 22b, 22c) which are individually controlled by respective driving parts (25a, 25b, 25c) so that the slide plate portions are separately movable (fig. 5-6; para. 22-24).
Masayuki teaches film thickness measuring meters (30a, 30b, 30c) that correspond to the slide plate portions, where the film thickness measuring meters measure the base material (15) (fig. 6; para. 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the doctor device main body, slide plate portions, driving parts and film thickness measuring meters of Masayuki onto the slide of Scholl because Masayuki teaches the film thickness on the base material is made uniform in the width direction of the base material (para. 7).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. as applied to claims 1-2, 5, 7-9 and 11-12 above.
In regards to claims 5-6, Scholl has been discussed above, but do not explicitly teach the component is a structural component of an aircraft or the viscous material is applied to a joint weld of the component, wherein the joint weld is configured as a stepped weld or a fillet weld.
However, these limitations are directed to the particular type of substrate, where it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
As Scholl et al teach the structural limitations of the claim, one would be capable of using the die of Scholl to apply a viscous material to a structural component of an aircraft or a joint weld of the component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Binu Thomas/Primary Examiner, Art Unit 1717